Citation Nr: 0332823	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-17 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to a rating in excess of 50 percent for service-
connected bilateral flatfeet, with hammertoes and 
callosities.

Entitlement to service connection for peripheral neuropathy 
and/or Charcot-Marie-Tooth Disease of the right lower 
extremity.  

Entitlement to service connection for peripheral neuropathy 
and/or Charcot-Marie-Tooth Disease of the left lower 
extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The claimant served on active duty with the United States Air 
Force from April 1950 to April 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 2002 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied a rating in excess of 50 
percent for service-connected bilateral flatfeet, with 
hammertoes and callosities, and denied service connection for 
peripheral neuropathy of the right lower extremity and denied 
service connection for peripheral neuropathy of the left 
lower extremity.  


REMAND

This case must be Remanded to the RO because the veteran has 
submitted additional evidence directly to the Board which was 
not first reviewed and considered by the RO, and without a 
waiver of initial review by the RO.  In addition, the RO has 
not obtained all available, relevant treatment reports. 

Accordingly, this case is remanded for the following actions:

1.  The RO must ensure that the claims 
folder includes copies of all available 
treatment reports pertaining to the 
veteran's service-connected foot 
disabilities and Charcot-Marie-Tooth 
disease, to include all available 
relevant clinical reports of Dr. Lynn 
Webb, Dr. Brian Cain, Dr.  Stephan 
Farmer, and VAMC Oklahoma City.

2.  The RO must schedule the veteran for 
a VA examination, to be conducted by a 
physician who has had an opportunity to 
review the entire record, including all 
evidence added to the claims folder in 
accordance with paragraph 1, above.  The 
report of the examination must include 
responses to the following items:

	A.  State the diagnoses of all 
disorders the veteran currently has that 
result in disabling manifestations 
involving the feet.

	B.  For each diagnosis reported in 
response to item A, above, state a 
medical opinion, based on the examination 
findings and a review of the medical 
record, as to the time of onset of the 
disorder and the etiology of the 
disorder.

	C.  With regard to the veteran's 
service-connected flatfeet with 
hammertoes and callosities, describe in 
detail all disabling manifestations that 
are present, stating the findings in 
terms consistent with the rating criteria 
in 38 C.F.R. § Part 4, § 4.71, Diagnostic 
Codes 5276 and 5282.

3.  The RO must ensure that all 
provisions of the Veterans Claims 
Assistance Act of 2000 are properly 
applied in the development of the claims.

4.  The RO must re-adjudicate the claims 
taking into account the entire 
evidenctiary record. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




